DETAILED ACTION
EXAMINERS STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-4, 7-11, and 13-15 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-4, 7-11, and 13-15, De Freitas (US 6,962,351) discloses a ball joint comprising nearly all of the limitations of the claimed invention. However, while De Freitas discloses that the material of the press-on ring may be comprised of plastic, aluminum, rubber, or other malleable materials, De Freitas does not disclose that the material of the press-on ring has a relatively higher modulus of elasticity than the material of the housing. Nor does De Freitas disclose that the sealing bellows mates with the entirety of the exterior of the press-on ring that is not in contact with the housing.
Ueno (US 5,267,805) teaches a similar device that has a press-on ring on the outside of the neck of the housing of a ball joint, and teaches that the housing of the ball joint is made from a synthetic resin. While Ueno teaches that their press-on ring is covered by the sealing bellows, they do not disclose that sealing bellows mates with the entirety of the exterior of the press-on ring that is not in contact with the housing.
Further, Martin et al. (US 5,649,779; hereinafter Martin) teaches a similar ball joint having a press-on ring, where the sealing bellows does mate with the entirety of the exterior of the press-on ring that is not in contact with the housing.
However, none of the references, nor combinations thereof teach or render obvious a ball joint that would have a ball joint meeting all of the limitations of the claimed invention, in particular, having the sealing bellows mating with the entire exterior of the press-on ring that is not in contact with the housing. While it would be obvious to one of ordinary skill to modify De 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678